McCarthy, J.
We affirm. The facility at which petitioner was incarcerated in April 2008 did not offer the sex offender counseling and treatment program, and petitioner was informed that, upon completion of his term in the special housing unit, he would be transferred to a facility that offered the program if his participation was deemed appropriate. In addition, the record demonstrates that petitioner’s mental health needs are, indeed, being addressed. As such, we cannot say that the Central Office Review Committee’s denial of petitioner’s grievance was arbitrary and capricious or without a rational basis (see Matter of Lopez v Fischer, 83 AD3d 1230, 1231 [2011], lv denied 17 NY3d 709 [2011]; Matter of Simmons v New York State Dept. of Correctional Servs., 82 AD3d 1382, 1383 [2011]).
Spain, J.P, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.